DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    The amendments filed on October 31, 2020 have been entered. Claims 1-12 are pending.

Examiner’s Note
Previously claims 1, 9 and 10 were considered to contain limitations that invoke 35 U.S.C. 112(f). However, Applicant’s amendments have removed the interpretations under 35 U.S.C. 112(f). Therefore, no limitations in any of the claims are considered to invoke 35 U.S.C. 112(f).

Applicant’s Arguments
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous Office action.
Applicant’s amendments (and Examiner’s amendments herein below) are sufficient to overcome the 35 U.S.C. 102/103 rejections set forth in the previous Office action.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuichi Watanabe (Reg. No. 64,326) on 11 January 2021.
The application has been amended as follows:

Listing of Claims:

	Claim 1 (Currently Amended) A setting system comprising:
a hardware portable medium that records:
at least one of first setting information and second setting information generated by a management apparatus that manages a wireless network; and
setting instruction information that defines which of the first setting information or the second setting information is set, and
an information terminal apparatus that: 
hardware portable medium; and
sets, based on the setting instruction information, the acquired first or second setting information in a wireless device that joins the wireless network, wherein
the first setting information is commonly set in the wireless device and the second setting information is individually set for each wireless device, and
the information terminal apparatus acquires identification information of the wireless device from the wireless device through short distance communication and sets the first setting information or the second setting information in the wireless device based on the acquired identification information.

Claim 4 (Cancelled)

Claim 5 (Cancelled)

Claim 6 (Currently Amended) The setting system according to claim 1, wherein:
the hardware portable medium further records time information indicating a time to delete the first setting information or the second setting information; and
hardware portable medium and deletes the first setting information or the second setting information when the time indicated by the time information elapses after acquiring the first setting information or the second setting information.

	Claim 8 (Currently Amended) The setting system according to claim 1, wherein:
the hardware portable medium further records measurement setting information to measure a physical quantity; and
the information terminal apparatus acquires the measurement setting information in addition to the first setting information or the second setting information from the hardware portable medium, and sets the acquired measurement setting information in the wireless device.

Claim 9 (Currently Amended) A setting system comprising:
an information terminal apparatus that generates first setting information or second setting information for a wireless device that joins a wireless network managed by a management apparatus, and sets the generated first or second setting information in the wireless device; and
a hardware portable medium that records:
at least one of the generated first and second setting information to be set in the management apparatus; and
, wherein
the first setting information is commonly set in the wireless device and the second setting information is individually set for each wireless device, and
the information terminal apparatus acquires identification information of the wireless device from the wireless device through short distance communication and sets the first setting information or the second setting information in the wireless device based on the acquired identification information.

Claim 10 (Currently Amended) An information terminal apparatus comprising:
a hardware controller that:
acquires, from a hardware portable medium:
first setting information or second setting information generated by a management apparatus that manages a wireless network; and
setting instruction information that defines which of the first setting information or the second setting information is set; and
sets, based on the setting instruction information through short distance communication, the acquired first or second setting information in a wireless device that joins the wireless network, wherein
the first setting information is commonly set in the wireless device and the second setting information is individually set for each wireless device, and
the hardware controller acquires identification information of the wireless device from the wireless device through short distance communication and sets the first setting information or the second setting information in the wireless device based on the acquired identification information.
Claim 11 (Currently Amended) A setting method comprising:
recording, in a hardware portable medium, 
at least one of first setting information and second setting information generated by a management apparatus that manages a wireless network; and
setting instruction information that defines which of the first setting information or the second setting information is set;
acquiring:
the first or second setting information from the hardware portable medium; and
the setting instruction information; and
setting, based on the setting instruction information, the acquired first or second setting information in a wireless device that joins the wireless network, wherein
the first setting information is commonly set in the wireless device and the second setting information is individually set for each wireless device, and
the setting method further comprises:
acquiring identification information of the wireless device from the wireless device through short distance communication; and
setting the first setting information or the second setting information in the wireless device based on the acquired identification information.
Claim 12 (Currently Amended) A non-transitory computer-readable recording medium including computer program instructions, which when executed by a computer, cause the computer to:
acquire, from a hardware portable medium: 
first setting information or second setting information generated by a management apparatus that manages a wireless network; and
setting instruction information that defines which of the first setting information or the second setting information is set; and
set, based on the setting instruction information, the acquired first or second setting information in a wireless device that joins the wireless network through short distance communication, wherein
the first setting information is commonly set in the wireless device and the second setting information is individually set for each wireless device, and
the computer program instructions further cause the computer to:
acquire identification information of the wireless device from the wireless device through short distance communication; and
set the first setting information or the second setting information in the wireless device based on the acquired identification information.

Allowable Subject Matter


No reason for allowance is needed as the record is clear. According to MPEP 1302.14 (I): "In most cases, the examiner's actions and the applicant's replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."

11.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manchester et al. (U.S. Pub. No. 2011/0196946) – cited for loading code and an XML file containing network join settings into a flash drive – paragraph [0040]
Story, Jr. (U.S. Pub. No. 2014/0165165) - cited for teaching associating a device with network credentials to access a network – Fig. 4 and 6
Fascenda et al. (U.S. Pub. No. 2009/0169013) - cited for teaching sending an encrypted key table – paragraph [0073]
Sato (U.S. Pub. No. 2003/0009541) – cited for teaching a management device managing a target device using an IC card storing communication parameters - Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THADDEUS J PLECHA/Examiner, Art Unit 2438